Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-6, 10,11, 13-19, 23, 24, 26, 27 allowed. The prior art shows determining that a channel quality for a channel of the SCell is below a channel quality for a channel of the PCell and determining that the channel quality for the channel of the SCell being below the channel quality for the channel of the PCell is due to interference from devices or nodes belonging to one or more communication networks other than the first communication network, wherein the determining that the channel quality for the channel of the SCell being below the channel quality for the channel of the PCell is due to the interference from the devices or nodes belonging to the one or more communication networks other than the first communication network comprises calculating a geometry for PCell(s) or SCell(s), but it would be unreasonable to provide a motivation to combine another references to show starting a timer when a new channel is selected for the SCell, and when the timer lapses, determining whether a channel quality for the newly selected channel for the SCell is below a predetermined threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468